UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7774



CEDRIC DION FUNDERBURK,

                                             Petitioner - Appellant,

          versus


RICK JACKSON, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-263-1)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric Dion Funderburk, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cedric Funderburk appeals the district court’s order dismiss-

ing as untimely his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Funderburk v. Jackson, No. CA-00-263-1

(M.D.N.C. Nov. 6, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2